                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-319-MOC
                                3:01-cr-195-MOC-1

HASSAAN HAAKIM RAHSAAD,             )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                        ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s pro se Motion for Transcripts, (Doc.

No. 15), and on counsel’s Unopposed Motion for Additional Time to File Response to

Government’s Motion to Dismiss, (Doc. No. 16).

       Petitioner has filed a pro se Motion seeking copies of his trial transcripts. He notes that he

requested the transcripts from counsel in these proceedings, that counsel attempted to honor his

request, and that counsel was unable to do so because the recording was unintelligible due to a

stenographic problem. Petitioner asks the Court to direct counsel to “use all available resources to

recover” the jury instruction transcript because Petitioner’s “liberty depends on them, so that he

may prevail on collateral relief.” (Doc. No. 15 at 2).

       Petitioner is represented by counsel in this action. There is no right to “hybrid

representation” in which defendant is represented both by himself and by counsel. McKaskle v.

Wiggins, 465 U.S. 168, 183 (1984); see Cain v. Peters, 972 F.2d 748, 750 (7th Cir.1992)

(representation by counsel and self-representation are mutually exclusive entitlements in light of

McKaskle). Counsel has not adopted Petitioner’s pro se filing. Therefore, it will be stricken as an

unauthorized pro se filings. It further appears that the Motion is moot because counsel attempted

                                                 1

         Case 3:16-cv-00319-MOC Document 18 Filed 06/16/20 Page 1 of 2
to comply with Petitioner’s request but was unable to do so. Therefore, the Motion would be denied

as moot even if it had been properly filed.

       Counsel seeks an extension of time within which to respond to the Government’s Motion

to Dismiss, to which the Government consents. The Response has now been filed so the Motion

for an extension will be denied as moot.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner’s pro se Motion for Transcripts, (Doc. No. 15), is STRICKEN.

       2. Counsel’s Unopposed Motion for Additional Time to File Response to Government’s

           Motion to Dismiss, (Doc. No. 16), is DENIED as moot.



                                              Signed: June 16, 2020




                                                  2

         Case 3:16-cv-00319-MOC Document 18 Filed 06/16/20 Page 2 of 2
